United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-4058
                                   ___________

James E. Thompson, Sr.,                *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Tri-State Insurance of Minnesota;      * District of South Dakota.
Dakota Redi-Mix; Berkley               *
Administrators; Jerry Rachetto,        * [UNPUBLISHED]
                                       *
             Appellees.                *
                                  ___________

                             Submitted: October 12, 2007
                                Filed: October 18, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       James E. Thompson, Sr., appeals the district court’s1 dismissal of his civil
action without prejudice for lack of subject matter jurisdiction. Upon careful review
of the record, we conclude that Thompson established neither diversity jurisdiction
nor federal-question jurisdiction. See 28 U.S.C. §§ 1331, 1332(a)(1); 4:20
Communication, Inc. v. Paradigm Co., 336 F.3d 775, 779 (8th Cir. 2003) (party


      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.
invoking federal jurisdiction has burden to establish jurisdictional requirements).
Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Thompson’s pending
motion.
                       _____________________________




                                        -2-